DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: pressure switching mechanism in claim 1 and claim 9; and actuation element in claims 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Walter Ottesen on January 26, 2022.

The application has been amended as follows: 


1.  (Currently Amended) A tool head for machining edges of a workpiece, the tool head comprising:
a tool head body defining a longitudinal axis and being configured to be driven rotationally about said 5longitudinal axis, the longitudinal axis defining an axially forward direction and an axially rearward direction;
said tool head body including a first tool section defining a first circumference and having a set of first blades distributed over the first circumference;
said tool head body including a second tool section defining 10a second circumference and having a set of second blades distributed over the second circumference;
said second blades being positioned alternately with 
said second tool section being configured to be moveable 15relative to the first tool section in both said axially forward direction and said axially rearward direction 
said second blades being axially retracted, in said axially rearward direction, relative to said first blades in said passive position;
10said second blades projecting axially beyond  in said axially forward direction 
said tool head body having a pressure switching mechanism configured to move said second tool section back and forth between said passive position and said active position in response to respective pressure pulses, each of said respective pressure pulses defined by:
pressure applied to said tool head in said axially rearward direction, a subsequent movement of said second tool section in said axially rearward direction, and then movement of said second tool section in said axially forward direction


2. (Currently Amended) The tool head of claim 1, wherein said pressure switching mechanism has at least one actuation surface acting in [[an]]said axially rearward direction.

3. (Currently Amended) The tool head of claim 1, wherein:
said tool head body defines a tool head circumference; and,
said pressure switching mechanism has a plurality of actuation surfaces acting in [[an]]said axially rearward direction, the plurality of actuation surfaces being distributed over said tool head in said circumferential direction.

4. (Currently Amended) The tool head of claim 2, wherein:

said at least one actuation surface projects axially beyond said first blades and said second blades in said axially forward direction.

5. (Original) The tool head of claim 2, wherein said at least one actuation surface lies radially inside said first blades and said second blades.

6. (Currently Amended) The tool head of claim 2, wherein:
said pressure switching mechanism includes an axial spring pre-loaded feed sleeve, a pressure sleeve configured to be displaceable by said at least one actuation surface axially against said spring pre-loaded feed sleeve, and an outer sleeve enclosing said feed sleeve and said pressure sleeve;
said feed sleeve is rotatably mounted in said outer sleeve to rotate in [[a]]said circumferential direction relative to said outer sleeve, said feed sleeve has a  inclined circumferential direction
said pressure sleeve defines a pressure sleeve circumference and has second angular faces distributed over said pressure sleeve circumference; said second angular faces of said pressure sleeve correspond to said first angular faces of said feed sleeve so as to permit an interplay therebetween to cause 
a plurality of first latching receptacles and a plurality of second latching receptacles axial abutments and second axial abutments, respectively, for said plurality of latching projections of said feed sleeve;
said plurality of first latching receptacles and said plurality of second latching receptacles are 
said first axial abutments are displaced axially relative to said second axial abutments.

7. (Currently Amended) The tool head of claim 6, wherein said first axial abutments and said second axial abutments are inclined at an angle corresponding to said first angular faces of said plurality of latching projections of said feed sleeve.

8. (Original) The tool head as claimed in claim 6, wherein:
said first tool section has a perimeter wall; and,
said outer sleeve of said pressure switching mechanism is formed by said perimeter wall of said first tool section.

9. (Currently Amended) A tool system comprising:
a tool head for machining edges of a workpiece, the tool head comprising:[[;]]
a tool head body defining a longitudinal axis and being configured to be driven rotationally about said 5longitudinal axis, the longitudinal axis defining an axially forward direction and an axially rearward direction;
said tool head body including a first tool section defining a first circumference and having a set of first blades distributed over the first circumference;

said second blades being positioned alternately with 
said second tool section being configured to be moveable 15relative to the first tool section in both said axially forward direction and said axially rearward direction 
said second blades being axially retracted, in said axially rearward direction, relative to said first blades in said passive position;
10said second blades projecting axially beyond  in said axially forward direction 
said tool head body having a pressure switching mechanism configured to move said second tool section back and forth between said passive position and said active position in response to respective pressure pulses, each of said respective pressure pulses defined by:
pressure applied to said tool head in said axially rearward direction, a subsequent movement of said second tool section in said axially rearward direction, and then movement of said second tool section in said axially forward direction;

said pressure switching mechanism having at least one actuation surface acting in [[an]]said axially rearward direction; and
an actuation element;
wherein the pressure applied to said tool head during each of said respective pressure pulses is a result of [[and]] said actuation element engaging said at least one actuation surface and causing said at least one actuation surface to move in said axially rearward direction


10. (Currently Amended) The tool system of claim 9, wherein:
said actuation element is [[a]] stationary and
said tool head is movable axially relative to said stationary actuation element


11. (Original) The tool system of claim 9, wherein said actuation element is a sensing roller for tracing a contour of the workpiece.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Rathgeber et al. (EP 1044772 A2), fails to disclose a tool head body (Fig. 1) defining a longitudinal axis (15) and being configured to be driven rotationally about said 5longitudinal axis.  The longitudinal axis (15) defines an axially forward direction and an axially rearward direction.  The head body includes a first tool section (1) defining a first circumference and having a set of first blades (2) distributed over the first circumference.  The tool head body also includes a second tool section (3) defining 10a second circumference and having a set of second blades (3a) distributed over the second circumference.  The second blades are positioned alternately with said first blades in a circumferential direction (Fig. 2).  The second tool section (3) is configured to be moveable 15relative to the first tool section in both said axially forward direction and said axially rearward direction back and forth between a passive position and an active position (Figs. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN RUFO/Primary Examiner, Art Unit 3722